



Exhibit 10.2
FORM OF PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
Performance Restricted Stock Unit Agreement #



PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
This Performance Restricted Stock Unit Award Agreement (together with Attachment
1 hereto, the “Agreement”) is made as of the award date set forth in the grant
(the “Grant Date”), by and between WOLVERINE WORLD WIDE, INC., a Delaware
corporation (“Wolverine” or the “Company”), and the employee identified in the
grant (“Employee”).
Wolverine maintains a Stock Incentive Plan of 2016 (as amended from time to
time, the “Plan”) that is administered by the Compensation Committee of
Wolverine’s Board of Directors (the “Committee”), under which the Committee may
award restricted stock units as all or part of a long-term incentive award. The
Plan has been approved by the Company’s shareholders.
The Committee has determined (i) that Employee is eligible to participate in the
Plan and receive a long-term incentive award, (ii) Employee’s participation
level, and (iii) the performance criteria for the award. The Committee has
awarded to Employee restricted stock units of Wolverine subject to the terms,
conditions and restrictions contained in this Agreement and in the Plan (the
“Restricted Stock Unit Award”). Employee acknowledges receipt of a copy of the
Plan and accepts this Restricted Stock Unit Award subject to all such terms,
conditions and restrictions.
1.Award. Wolverine hereby awards to Employee the Restricted Stock Unit Award
consisting of a target number of restricted stock units as set forth in the
grant (the “Restricted Stock Units”), which shall be eligible to vest in
accordance with the terms of this Agreement and the Plan. The ultimate
“Incentive Award” received by Employee will be the number of Restricted Stock
Units that vest hereunder as determined by the Committee. Each Restricted Stock
Unit represents the conditional right to receive, without payment but subject to
the terms, conditions and limitations set forth in this Agreement and in the
Plan, one share of common stock of the Company (“Common Stock”) in accordance
with this Agreement. On the Payout Date, the Company shall deliver to Employee a
number of shares of Common Stock in respect of the Restricted Stock Units that
vest hereunder, together with any Dividend Equivalents (as defined below)
thereon, or, at the option of the Company, a cash payment in an amount equal to
the Fair Market Value on the Payout Date multiplied by the number of shares of
Common Stock in respect of the Restricted Stock Units that vest hereunder,
together with any Dividend Equivalents thereon, subject to any applicable
withholdings required by applicable law.
2.    Consideration. Employee acknowledges that the Award referenced in Section
1 as well as any discretionary cash bonus that Employee receives in February
2017 constitute adequate consideration for the execution of the Employee
Confidentiality, Intellectual Property Protection, Non-Solicitation and
Non-Competition Agreement.




--------------------------------------------------------------------------------





3.    Transferability. Until the Restricted Stock Units vest as set forth in
Section 4 below and Attachment 1, the Plan provides that Restricted Stock Units
are generally not transferable by Employee except by will or according to the
laws of descent and distribution. The Plan further provides that all rights with
respect to the Restricted Stock Units are exercisable during Employee’s lifetime
only by Employee, Employee’s guardian or legal representative.
4.    Vesting. Except as otherwise provided in this Agreement or by action of
the Committee to reduce the number of Restricted Stock Units that would
otherwise vest hereunder, the Restricted Stock Units shall vest as set forth in
Attachment 1.
5.    Termination of Employment Status.
(a)
Except as set forth in subsection (b) or Section 6 below, Employee:



(i)        must be an employee of the Company or one of its subsidiaries at the
time the Committee certifies the achievement of the Performance Period
performance criteria for the vesting of any portion of the Restricted Stock Unit
Award (the performance criteria being Cumulative BVA, Cumulative EPS, and TSR
Percentile Ranking, as defined in Attachment 1); and


(ii)    shall forfeit the entire unvested Restricted Stock Unit Award if, before
such certification, Employee’s employment with Wolverine or its subsidiaries
terminates (the “Employment Termination”) or the Committee terminates the
Restricted Stock Unit Award (an “Award Termination”).


(b) If the Employment Termination is:


(i)     due to Employee’s:


(1)    disability (as defined in Wolverine’s long-term disability plan);
(2)    death;
(3)    Retirement, absent a determination to the contrary by the Compensation
Committee (after taking into consideration the Factors, as defined below) within
fourteen days following such termination of employment (the “Determination
Period”); or


(ii)    to such other circumstances as the Committee in its discretion allows;


then the number of Restricted Stock Units which shall vest at the end of the
Performance Period shall be calculated as set forth in subsection (c), subject
to reduction by the Committee in its discretion. If there is an Award
Termination, the Committee may in its discretion allow some or all of the
Restricted Stock Units to vest, calculated as set forth in subsection (c),
subject to reduction by the Committee in its discretion.


“Factors” that would result in a determination to the contrary by the
Compensation Committee shall include Employee’s: (i) inadequate job performance;
(ii) inadequate notice of resignation; (iii) intention for comparable future
employment at a third party organization; (iv) intention for future employment
or other service or advisory relationship with a competitor of the Company; or
(v) any other similar consideration.






--------------------------------------------------------------------------------





(c)    As soon as reasonably practicable following the end of the Performance
Period, the Committee shall calculate, as set forth in Attachment 1, the number
of Restricted Stock Units that would have vested based on the attainment of the
performance criteria if Employee’s employment or Restricted Stock Units had not
been terminated prior to the certification. The remainder of the Restricted
Stock Units shall be automatically forfeited.


6.    Change in Control.
(a)    If, prior to the Performance Period End Date (as defined in Attachment
1), a Change in Control occurs, to the extent the Restricted Stock Units are
outstanding immediately prior to such Change in Control, they shall be converted
into Restricted Stock Units that vest solely based on time, with the number of
Restricted Stock Units that are so converted equal to the target number of
Restricted Stock Units. The Restricted Stock Units shall continue to vest solely
based on time and shall vest on the Performance Period End Date, subject to the
Participant remaining an employee through such date, except as otherwise
provided in Section 5(b)(i)(1) or (2) above (related to termination due to death
or disability) or as provided below.
(b)    If Employee’s employment is terminated by Wolverine without Cause or by
Employee for Good Reason, in each case, within the twenty-four (24) month period
following the Change in Control, the Restricted Stock Units, to the extent then
outstanding and not vested, shall immediately vest and become payable. If
Employee is party to an employment or other severance-benefit agreement that
contains a definition of “Good Reason,” the definition set forth in such
agreement will apply under hereunder for long as such agreement is in effect; if
Employee is party to multiple such agreements, “Good Reason” under any such
agreement shall count as “Good Reason” for purposes of this Agreement.
If Employee is not party to any such agreement, “Good Reason” shall mean any of
the following and the below notice provision shall apply: (i) a reduction in
Employee’s base salary, annual bonus opportunity, or long-term incentive
opportunity; (ii) failure to pay amounts owed to Employee as salary, bonus,
deferred compensation or other compensation; (iii) any material adverse change
to Employee’s position, duties, responsibilities, reporting responsibilities or
title; or (iv) any requirement Employee be based at a location that is more than
25 miles from his or her regular place of employment immediately before the
Change in Control unless such change results in a shorter commute for Employee.
Notwithstanding the foregoing, no termination of Employee’s employment shall be
for Good Reason unless (i) termination of Employee’s employment (or notice of
Employee’s intent to terminate employment) occurs during the 24-month period
following the Change in Control, and (ii) Employee gives the Company written
notice within 90 days of Employee obtaining knowledge of circumstances giving
rise to Good Reason (describing in reasonable detail the circumstances and the
Good Reason event that has occurred) and the Company does not remedy these
circumstances within 30 days of receipt of such notice.


Employee’s rights under this subsection (b) are in addition to any other rights
Employee has under this Section 6.


(c)    Notwithstanding Section 5(b)(3) above or this Section 6, if, at any time
during the Performance Period, Employee is or becomes eligible to terminate his
or her employment with Wolverine or its subsidiaries due to Retirement (without
regard to the application of any Factors or any Determination Period), in the
event of a Change in Control that occurs prior to the Performance Period End
Date, to the extent then outstanding, the target number of Restricted Stock
Units shall immediately vest in full upon the Change in Control.






--------------------------------------------------------------------------------





(d)     Notwithstanding this Section 6, in the event a Change in Control occurs
following an Employment Termination described in Section 5(b)(i) above and prior
to the Performance Period End Date, the target number of Restricted Stock Units
will automatically vest in full upon the occurrence of such Change in Control.


(e)    If, in connection with a Change in Control, the Restricted Stock Units
are not assumed or continued, or a new award is not substituted for the
Restricted Stock Units by the acquirer or survivor (or an affiliate of the
acquirer or survivor) in accordance with the provisions of Section 13(b) of the
Plan having an equivalent value at the time of such substitution or assumption,
as applicable, the target number of Restricted Stock Units will automatically
vest in full upon the occurrence of such Change in Control.


7.    Employment by Wolverine. The Agreement and the Restricted Stock Unit Award
shall not impose upon Wolverine or any of its Subsidiaries any obligation to
retain Employee in its employ for any given period or upon any specific terms of
employment. Wolverine or any of its Subsidiaries may at any time dismiss
Employee from employment, free from any liability or claim under the Plan or
this Agreement, unless otherwise expressly provided in any written agreement
with Employee.
8.    Stockholder Rights. Employee (or Employee’s permitted transferees) shall
not have any voting and liquidation rights with respect to the Restricted Stock
Units or the underlying Common Stock represented thereby unless and until shares
of Common Stock are actually issued to Employee upon vesting of the Restricted
Stock Units in accordance with the terms of this Agreement. Employee shall be
entitled to receive a dividend equivalent (“Dividend Equivalent”) in the form of
cash, with respect to any cash dividend that is declared and paid on the Common
Stock underlying the Restricted Stock Units prior to the Payout Date, with the
amount that is paid to Employee in respect of the Dividend Equivalents equal to
the aggregate cash dividends declared and paid per share of Common Stock during
the period beginning on the Grant Date and ending immediately prior to the
Payout Date multiplied by the number of Restricted Stock Units that vest
hereunder in accordance with Appendix 1. For greater certainty, no Dividend
Equivalent shall be payable to Employee in respect of any unvested Restricted
Stock Units that are forfeited. Upon vesting of the Restricted Stock Units and
issuance to Employee of underlying Common Stock, if applicable, Employee shall
have all stockholder rights, including the right to transfer the underlying
Common Stock, subject to such conditions as Wolverine may reasonably specify to
ensure compliance with applicable federal and state securities laws.
9.    Withholding. Wolverine and any of its Subsidiaries shall be entitled to
(a) withhold and deduct from Employee’s future wages (or from other amounts that
may be due and owing to Employee from Wolverine or a Subsidiary, including
amounts under this Agreement), or make other arrangements for the collection of,
all legally required amounts necessary to satisfy any and all applicable
federal, state and local withholding and employment-related tax requirements
attributable to the Restricted Stock Units Award under this Agreement,
including, without limitation, the award, vesting or settlement of Restricted
Stock Units and any Dividend Equivalents; or (b) require Employee promptly to
remit the amount of such withholding to Wolverine or a Subsidiary before taking
any action with respect to the Restricted Stock Units. Unless the Committee
provides otherwise, withholding may be satisfied by withholding shares of Common
Stock to be received by Employee pursuant to this Agreement or by delivery to
Wolverine or a Subsidiary of previously owned Common Stock of Wolverine.




--------------------------------------------------------------------------------





10.    Effective Date. This grant of Restricted Stock Units shall be effective
as of the Grant Date set forth in the grant.
11.    Agreement Controls. The Plan is hereby incorporated in this Agreement by
reference. Capitalized terms not defined in this Agreement shall have those
meanings provided in the Plan. In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the provisions of the Agreement shall
control.






--------------------------------------------------------------------------------






WOLVERINE WORLD WIDE, INC.
COMPENSATION COMMITTEE


ATTACHMENT 1 TO RESTRICTED STOCK UNITS AWARD AGREEMENT


To the extent that either Threshold BVA or Threshold EPS is satisfied, as
determined by the Committee, 600% of the target number of Restricted Stock Units
(“the Maximum RSU Amount”) shall be deemed earned hereunder. The actual number
of Restricted Stock Units that will vest is equal to the number resulting from
the formula set forth immediately below, but not in excess of the Maximum RSU
Amount. Restricted Stock Units are intended to qualify as performance-based
compensation under Section 162(m) of the Internal Revenue Code because of the
requirement to achieve the pre-set Threshold BVA goal or Threshold EPS goal to
earn the Maximum RSU Amount, with any reduction from such maximum based on the
level of achievement under the formula immediately below (in an amount no
greater than the Maximum RSU Amount) or as a result of any exercise of negative
discretion of the Committee.


1.    The number of Restricted Stock Units that will vest under this Attachment
1 and this Agreement, as determined by the Committee, is equal to:


[(Overall Award Percentage x Applicable Earnings)/Market Price] x the Adjustment
Factor


rounded up to the nearest whole number (but not in excess of the Maximum RSU
Amount) where:


Overall Award Percentage will be the sum of (i) the BVA Award Percentage
multiplied by the BVA Factor, and (ii) the EPS Award Percentage multiplied by
the EPS Factor.


(a)    BVA Award Percentage will be calculated as follows:


If the Cumulative BVA is < Threshold BVA, BVA Award Percentage = 0%


If the Cumulative BVA is ≥ Threshold BVA and < Target BVA, BVA Award Percentage
=


    experformanceawardimage1.jpg [experformanceawardimage1.jpg]


If the Cumulative BVA is ≥ Target BVA and < Goal BVA, BVA Award Percentage =


        experformanceawardimage2.jpg [experformanceawardimage2.jpg]




If the Cumulative BVA is ≥ Goal BVA and < Stretch BVA, BVA Award Percentage =


experformanceawardimage3.jpg [experformanceawardimage3.jpg]




If the Cumulative BVA is ≥ Stretch BVA, BVA Award Percentage = Award Cap


(b)    EPS Award Percentage will be calculated as follows:







--------------------------------------------------------------------------------





If the Cumulative EPS is < Threshold EPS, EPS Award Percentage = 0%


If the Cumulative EPS is ≥ Threshold EPS and < Target EPS, EPS Award Percentage
=


experformanceawardimage4.jpg [experformanceawardimage4.jpg]




If the Cumulative EPS is ≥ Target EPS and < Goal EPS, EPS Award Percentage =


experformanceawardimage5.jpg [experformanceawardimage5.jpg]




If the Cumulative EPS is ≥ Goal EPS and < Stretch EPS, EPS Award Percentage =


experformanceawardimage6.jpg [experformanceawardimage6.jpg]




If the Cumulative EPS is ≥ Stretch EPS, EPS Award Percentage = Award Cap


2.    The number of Restricted Stock Units that vest based on performance as
determined under Section 1 above will be adjusted by the following “Adjustment
Factor”:


a.
If the TSR Percentile Rank is greater than or equal to the 75.00, then the
number of Restricted Stock Units that vest will be a number equal to the number
of Restricted Stock Units that would vest based on performance as determined
under Section 1 above, multiplied by an Adjustment Factor of 1.25 (e.g., if 100
Restricted Stock Units would vest under Section 1 prior to applying the
Adjustment Factor, 125 would vest), subject to the Maximum RSU Amount.

b.
If the TSR Percentile Rank is greater than the 25.01 and less than the 74.99 ,
the Adjustment Factor is 1.0 (e.g., there shall be no adjustment to the number
of Restricted Stock Units that vest based on performance as determined under
Section 1 above).

c.
If the TSR Percentile Rank is less than or equal to 25.00, then the number of
Restricted Stock Units that vest based on performance as determined under
Section 1 above will be a number equal to the number of Restricted Stock Units
that would vest based on performance as determined under Section 1 above,
multiplied by an Adjustment Factor of 0.75 (e.g., if 100 Restricted Stock Units
would vest under Section 1 prior to applying the Adjustment Factor, 75 would
vest).



The other defined terms shall have the following meanings for the purpose of
this Agreement:







--------------------------------------------------------------------------------





Applicable Earnings


The sum of the annualized base salaries at the end of each year of the
Performance Period, multiplied by the target incentive award percentage as of
the end of each of the year of the Performance Period, divided by three. For any
year during the Performance Period where Employee is either not designated as a
three-year plan participant for the full year or is not employed for the full
year, annualized base salary shall be multiplied by a fraction, the numerator of
which is months employed/participating during such year and the denominator of
which is 12. Partial months employed/participating shall only be included in the
numerator, above, if Employee is employed/participating for the majority of days
in such month.


Award Cap
200%
Award Recipient
An employee of the Company to whom the Compensation Committee of the Board of
Directors or the Board of Directors grants a Performance Restricted Unit Award,
for such portion of the Performance Period as the Committee determines.


BVA
An economic value added measurement that equals the operating income for a
Fiscal Year reduced by (i) a provision for income taxes equal to the operating
income multiplied by the Company’s total effective tax rate for the same Fiscal
Year; and (ii) a capital charge equal to a 13-point average of “net operating
assets” at the beginning and end of a Fiscal Year (with “net operating assets”
defined as the net of trade receivables (net of reserves), inventory (net of
reserves), other current assets, property, plant and equipment, trade payables
and accrued liabilities) multiplied by 10%, as adjusted by resolution of the
Compensation Committee within the first 90 days of the Performance Period.


Cumulative BVA
The sum of the BVA for each of the Fiscal Years in the Performance Period.


Cumulative EPS
The sum of the EPS for each of the Fiscal Years in the Performance Period.


EPS
The total after-tax profits for a Fiscal Year divided by the fully-diluted
weighted average shares outstanding during the Fiscal Year, as adjusted by
resolution of the Compensation Committee within the first 90 days of the
Performance Period.


Fiscal Year
The fiscal year of the Company for financial reporting purposes as the Company
may adopt from time to time.


Market Price
The Fair Market Value on the Grant Date.


Payout Date
The date determined by the Committee upon the vesting of Restricted Stock Units
for the issuance and delivery of Common Stock and, if applicable, any cash
payment, to which such Payout Date relates, which date shall be as soon as
practicable following the date of vesting, but not later than March 15, 2020
(or, if earlier, within 30 days following the date of a Change in Control or
termination of employment, to the extent provided in Section 6 of this
Agreement).
Performance Period
The three year period beginning on the first day of the Company’s 2017 Fiscal
Year and ending on the last day of the Company’s 2019 Fiscal Year.
Performance Period End Date
The last day of the Company’s 2019 Fiscal Year.
Russell 3000 Companies
The companies making up the Russell 3000 Consumer Discretionary Index as of the
first day of the Performance Period.






--------------------------------------------------------------------------------





Total Shareholder Return
The change in value expressed as a percentage of a given dollar amount invested
in a company’s most widely publicly traded stock over the Performance Period,
taking into account both stock price appreciation (or depreciation) and the
reinvestment of dividends (including the cash value of non-cash dividends) in
such stock of the company. The thirty (30) calendar-day average closing price of
shares of Common Stock and the stock of the Russell 3000 Companies (i.e., the
average closing prices over the period of trading days occurring in the thirty
(30) calendar days prior to the first day of the Performance Period and ending
on the first day of the Performance Period and the average closing prices over
the period of trading days occurring in the final thirty (30) calendar days
ending on the Performance Period End Date) will be used to value shares of
Common Stock and the stock of the Russell 3000 Companies. Dividend reinvestment
will be calculated using the closing price of a share of Common Stock or the
stock of the applicable Russell 3000 Company on the ex-dividend date or, if no
trades were reported on such date, the latest preceding date for which a trade
was reported. If a company that is included in the Russell 3000 Consumer
Discretionary Index as of the first day of the Performance Period ceases to be
publicly traded (other than through bankruptcy) during the Performance Period,
or if it publicly announced that any such company will be acquired, whether or
not such acquisition occurs during the Performance Period, such company shall
not be treated as Russell 3000 Company for purposes of the determinations herein
and such company’s Total Shareholder Return shall not be included for purposes
of the calculations herein. Companies that were in the Russell 3000 Consumer
Discretionary Index on the first day of the Performance Period but that exit due
to bankruptcy before the end of the Performance Period remain Russell 3000
Companies and are assigned a Total Shareholder Return value of -100%. Companies
that exit the Russell 3000 Consumer Discretionary Index before the end of the
Performance Period but remain publicly-traded throughout the Performance Period
remain Russell 3000 Companies.
TSR Percentile Rank
The percentage of Total Shareholder Return values among the Russell 3000
Companies at the Performance Period End Date that are equal to or lower than the
Company’s Total Shareholder Return at the Performance Period End Date, provided
that if the Company’s Total Shareholder Return falls between the Total
Shareholder Return of two of the Russell 3000 Companies the TSR Percentile Rank
shall be adjusted by interpolating the Company’s Total Shareholder Return on a
straight line basis between the Total Shareholder Return of the two Russell 3000
Companies that are closest to the Company’s. For purposes of the TSR Percentile
Rank calculation, the Company will be excluded from the group of Russell 3000
Companies.
BVA Factor
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Threshold BVA
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Target BVA
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Goal BVA
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Stretch BVA
As set by the Compensation Committee within the first 90 days of the Performance
Period.
EPS Factor
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Threshold EPS
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Target EPS
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Goal EPS
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Stretch EPS
As set by the Compensation Committee within the first 90 days of the Performance
Period.






